Matthew T. Findley
ASHBURN & MASON, P.C.
1227 West Ninth Avenue, Suite 200
Anchorage, Alaska 99501
Telephone: (907) 276-4331
E-mail: matt@anchorlaw.com

Attorneys for Travelers Casualty and Surety Co. of America, Liberty Mutual
Insurance Company, and UNIT-ASRC Construction, LLC

                    IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ALASKA

UNITED STATES OF AMERICA for the use and
benefit of PRECISION CRANES, INC., an Alaska
corporation,
                             Plaintiff,
      v.
TESTER DRILLING SERVICES, INC., an Alaska             Case 4:18-cv-00019-JMK
corporation; TRAVELERS CASUALTY AND
SURETY CO. OF AMERICA, a Connecticut
corporation; and LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts corporation (Bond
#106721293),
                          Defendants.
UNITED STATES OF AMERICA, for the use and
benefit of TESTER DRILLING SERVICES, INC., an
Alaska corporation, and TESTER DRILLING
SERVICES, INC.,
      Third-Party Use-Plaintiff and Plaintiff,
      v.
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA, a Connecticut corporation
(Bond No. 106721293/023038282), LIBERTY
MUTUAL INSURANCE COMPANY, a Connecticut
corporation (Bond No. 106721293/023038282), and
UNIT-ASRC CONSTRUCTION, LLC, an Alaska
limited liability company,
               Third-Party Defendants.
                                                                      Page 1 of 3


           Case 4:18-cv-00019-JMK Document 85 Filed 02/16/21 Page 1 of 3
JOINT STIPULATION AND REQUEST TO EXTEND DEADLINE FOR STATUS
                          REPORT

         The parties jointly respectfully request a 14-day extension to file the status report

this Court requested by Order of January 27, 2021 regarding the Tester Drilling Services,

Inc. (TDSI) bankruptcy proceeding and its relation to the present case. UNIT-ASRC

Construction, LLC (UNIT) has reached a settlement in principle with Precision Cranes,

Inc. (“Precision”) and this extension would allow the parties to finalize that settlement,

which in turn will have an impact on how this case proceeds vis a vis the TDSI

bankruptcy.

         Dated February 16, 2021


                                                      Attorneys for Travelers Casualty and Surety
                                                      Co. of America, Liberty Mutual Insurance
                                                      Company, and UNIT-ASRC Construction,
                                                      LLC

                                                      s/ Matthew T. Findley
                                                      ASHBURN & MASON, P.C.
                                                      1227 West Ninth Avenue, Suite 200
                                                      Anchorage, Alaska 99501
                                                      Phone: (907) 276-4331
                                                      Fax: (907) 277-8235
                                                      E-mail: matt@anchorlaw.com
                                                      Alaska Bar No. 0504009

                                                       OLES MORRISON RINKER & BAKER LLP

                                               By: s/ Michael C. Geraghty


JOINT STIPULATION TO EXTEND DEADLINE FOR STATUS REPORT                                         Page 2 of 3
Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case no. 4:18-cv-00019-JMK

           Case 4:18-cv-00019-JMK Document 85 Filed 02/16/21 Page 2 of 3
                                                       Michael C. Geraghty, ABA#7811097
                                                       J. Craig Rusk, Pro Hac Vice

                                                     CARNEY BADLEY SPELLMAN, P.S.
                                                     By /s/ Christopher A. Wright
                                                      Christopher A. Wright, ABA #1301001


                                                      LAW OFFICE OF BRENT R. COLE, P.C.
                                                      Attorneys for Precision Crane, Inc.

                                                      s/ Brent R. Cole
                                                      Brent R. Cole
                                                      AK State Bar No. 8606074

                                                      HOLMES WEDDLE AND BARCOTT, PC
                                                      Attorneys for Tester Drilling Services, Inc.

                                                      By: /s/ David M. Freeman
                                                      David M. Freeman
                                                      AK State Bar No. 7808066




                                     CERTIFICATE OF SERVICE

         I hereby certify that on February 16, 2021, I electronically filed the foregoing with

the U.S. District Court using the CM/ECF system.

         Participants in this case who are registered CM/ECF users will be served by the

CM/ECF System.

         Respectfully submitted this February 16, 2021.

         s/ Sarah Clinton

         Sarah Clinton


JOINT STIPULATION TO EXTEND DEADLINE FOR STATUS REPORT                                         Page 3 of 3
Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case no. 4:18-cv-00019-JMK

           Case 4:18-cv-00019-JMK Document 85 Filed 02/16/21 Page 3 of 3
